                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           No. 7:16-CR-120-D-12
                           No. 7:20-CV-118-D

KASHIF ARDE RHODES,                            )
                                               )
             Petitioner,                       )
                                               )
            V.                                 )    ORDER TO HOLD
                                               )    IN ABEYANCE
UNITED STATES OF AMERICA,                      )
                                               )
            Respondent.                        )



      For good cause shown upon the Government's motion to stay this matter, it is

hereby ORDERED that this matter be placed in abeyance pending issuance-of the

mandate by the Fourth Circuit of Appeals in United States v. Gary, No. 18-4578.

Upon issuance of the mandate in Gary, the United States shall have thirty (30) days

to submit a response to Petitioner's motion.

      So ORDERED, this_£__ day of August, 2020.


                                         __d__]\.   "R../\
                                       JMffis C. DEVER III
                                       United States District Judge




       Case 7:16-cr-00120-D Document 579 Filed 08/06/20 Page 1 of 1
